Citation Nr: 0006955	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-28 554A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney disease as a result of 
medical treatment by the Department of Veterans Affairs.

2. Entitlement to service connection for kidney disease as 
secondary to residuals of a left shoulder injury.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1951 to March 1954.

2.	On February 15, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Indianapolis, Indiana, that the veteran died on 
January [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.



		
                ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



